EXHIBIT 10.9

 

Dollar General Store #13654

 

ASSIGNMENT AND ASSUMPTION OF LEASE

 

THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made and entered
into effective as of the 6th day of November, 2012, by and between THE BROADWAY
GROUP, L.L.C., an Alabama limited liability company, (herein referred to as
“Assignor”), and IREIT WETUMPKA DG, L.L.C., a Delaware limited liability
company, (herein referred to as “Assignee”);

 

WITNESSETH:

 

WHEREAS, The Broadway Group, LLC, an Alabama limited liability company (the
“Landlord”) entered into that certain Lease with Dolgencorp, LLC, a Kentucky
limited liability company (the “Tenant”) dated effective the 6TH day of
December, 2011, and as subsequently modified by Lease Commencement Date
Agreement / Lease Modification Agreement #1 dated September 13, 2012,   (herein
referred to as the “Lease”), pertaining to the lease by said Tenant from
Landlord of the real estate and improvements located at 57 Chapel Road,
Wetumpka, Elmore County, Alabama, and being more particularly described on
Exhibit “A” attached hereto and made a part hereof by reference (the “Leased
Premises”); and,

 

WHEREAS, Assignor has agreed to assign all of its right, title and interest in
and to the Lease and the Leased Premises to Assignee, and Assignee has agreed to
assume and perform Assignor’s liabilities and obligations as Landlord arising
under the Lease on and after the date hereof, all in accordance with this
Assignment.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

 

1.            Assignment. Assignor hereby assigns, transfers, and sets over to
Assignee and Assignee does hereby accept such assignment, transfer and setting
over to Assignee, all of Assignor’s rights, benefits, privileges and obligations
as Landlord in and to the Lease.

 

2.            Indemnity by Assignor. Assignor shall indemnify and hold Assignee
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’ fees and costs) arising out of any obligation
or liability of the Landlord under the Lease which was to be performed or which
became due prior to the date hereof.

 

3.            Assumption. Assignee hereby assumes all liabilities and
obligations of Assignor as Landlord under the Lease, or which arise out of
Assignor being the owner of the property which is the subject of the Lease,
which arise on or after the date hereof and agrees to perform all obligations of
Landlord under the Lease, which are to be performed or which become due on or
after the date hereof.

 

4.            Indemnity by Assignee. Assignee shall indemnify and hold Assignor
harmless from any claim, liability, cost or expense (including without
limitation reasonable attorneys’

 

--------------------------------------------------------------------------------


 

fees) arising out of Assignee’s failure to perform any of Assignee’s obligations
as Landlord under the Lease arising on or after the date upon which the Lease is
assumed by Assignee hereunder.

 

5.            Representations and Warranties Assignor hereby represents and
warrants to Assignee:

 

(a)           That Assignor is the owner of the fee simple estate of the subject
property, has full power and authority to assign the Lease to Assignee, and that
said Lease has been executed by the proper parties;

 

(b)           That all of the terms, provisions and conditions of Lease is
currently in full force and effect according to its original terms and that
there are no present defaults in the performance of any of such terms and
conditions;

 

(c)           That the Assignor has not executed a prior assignment of said
Lease which remains in full force and effect.

 

(d)           That the Assignor has not performed any acts or executed any
instruments which might prevent the Assignee from operating any of the terms or
conditions of this assignment and agreement or which would limit the Assignee in
such operations;

 

(e)           That the Assignor has not executed or granted any modification or
amendment of the Lease, except as specifically enumerated herein;

 

(f)                                   That the Assignor has been paid all
amounts due as Landlord under the Lease and the Tenant in said Lease is current
in the amounts due Assignor as Landlord; and,

 

(g)                                  That there are no outstanding obligations
of the Assignor as Landlord under the Lease.

 

6.            Further Assurances. Assignor covenants with Assignee and Assignee
covenants with Assignor that each will execute or procure any additional
documents necessary to establish the rights of the other hereunder.  Assignor
does further assign to Assignee all security deposits, if any, paid by the
Tenant specified in said Lease.

 

7.            Counterparts. This Assignment may be executed by the parties in
counterparts, in which event the signature pages thereof shall be combined in
order to constitute a single original document.

 

8.            Binding Effect. This Assignment shall be binding upon and inure to
the benefit of Assignor, Assignee and their respective successors, heirs and
assigns.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignor has caused this Assignment to be
executed by its duly authorized Manager to be effective as of the date set forth
above.

 

 

ASSIGNOR:

 

 

 

THE BROADWAY GROUP, L.L.C., an Alabama limited liability company

 

 

 

 

BY:

BROADWAY MANAGEMENT, LLC,

 

 

Its Manager

 

 

 

 

 

 

 

 

By:

/s/ Robert M. Broadway

 

 

Robert M. Broadway, Manager

 

 

STATE OF ALABAMA

)

 

:

MADISON COUNTY

)

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, ROBERT M. BROADWAY, whose name as Manager of BROADWAY
MANAGEMENT, LLC, an Alabama limited liability company in its capacity as Manager
of THE BROADWAY GROUP, LLC, an Alabama limited liability company is signed to
the foregoing instrument, and who is known to me, acknowledged before me on this
day that being informed of the contents of the instrument, he, as such Manager,
and with full authority, executed the same voluntarily for and as the authorized
acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 1st day of November, 2012.

 

 

/s/ James G. Harrison

 

Notary Public

 

 

My Commission Expires: 7-15-2015

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Assignee has caused this Assignment to be
executed by its duly authorized representative to be effective as of the date
set forth above.

 

 

ASSIGNEE:

 

 

 

 

 

IREIT WETUMPKA DG, L.L.C., a Delaware limited liability company

 

 

 

 

BY:

IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, its Sole
Member

 

 

 

 

 

 

By:

INLAND REAL ESTATE INCOME

 

 

 

TRUST, INC., a Maryland corporation,

 

 

 

Its Sole Member

 

 

 

 

 

 

 

 

By:

/s/ David Z. Lichterman

 

 

 

Name:

David Z. Lichterman

 

 

 

Title:

Treasurer/Chief Acctg. Officer

 

STATE OF ILLINOIS

)

 

:

DUPAGE COUNTY

)

 

I, the undersigned, a Notary Public in and for said county and in said state,
hereby certify that, David Z. Lichterman, whose name as Treasurer of INLAND REAL
ESTATE INCOME TRUST, INC., a Maryland corporation, in its capacity as Sole
Member of IREIT DG SPE MEMBER, L.L.C., a Delaware limited liability company, in
its sole capacity as Sole Member of IREIT WETUMPKA DG, L.L.C., a Delaware
limited liability company, is signed to the foregoing instrument, and who is
known to me, acknowledged before me on this day that being informed of the
contents of the instrument, he/she, as such authorized officer and with full
authority, executed the same voluntarily for and as the act of said corporation
and as the authorized acts of said entities on the day the same bears date.

 

Given under my hand and seal this the 2nd day of November, 2012.

 

 

/s/ Susan Metzler

 

Notary Public

 

 

My Commission Expires: 5-5-15

 

4

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

A lot or parcel of land located in the Northeast Quarter of Section 14, Township
18 North, Range 18 East, City of Wetumpka, Elmore County, Alabama, and being
more particularly described as follows:

 

Lot 1 of T.B.G. Plat No. 1, a 2 Lot Subdivision, (A Resubdivision of Parcel “B”
Boundary RLPY 2010, PG 48457, City of Wetumpka, Elmore County, Alabama) as
recorded in Plat Book 22, page 9, in the Office of the Judge of Probate of
Elmore County, Alabama.

 

5

--------------------------------------------------------------------------------